PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 20-1298


JUSTIN E. FAIRFAX,

            Plaintiff - Appellant,

      v.

CBS CORPORATION; CBS BROADCASTING INC.,

            Defendants - Appellees.


                                       No. 20-1299


JUSTIN E. FAIRFAX,

            Plaintiff - Appellee,

      v.

CBS CORPORATION; CBS BROADCASTING INC.,

            Defendants - Appellants.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony J. Trenga, Senior District Judge. (1:19-cv-01176-AJT-MSN)


Argued: March 11, 2021                                        Decided: June 23, 2021


Before KEENAN, QUATTLEBAUM, and RUSHING, Circuit Judges.
Affirmed by published opinion. Judge Rushing wrote the opinion, in which Judge Keenan
and Judge Quattlebaum joined.


ARGUED: Tillman J. Breckenridge, BRECKENRIDGE PLLC, Washington, D.C., for
Appellant/Cross-Appellee. Jay Ward Brown, BALLARD SPAHR LLP, Washington,
D.C., for Appellees/Cross-Appellants. ON BRIEF: Matthew E. Kelley, BALLARD
SPAHR LLP, Washington, D.C., for Appellees/Cross-Appellants.




                                         2
RUSHING, Circuit Judge:

       In April 2019, the television news program CBS This Morning broadcast interviews

with two women who accused Justin Fairfax, the Lieutenant Governor of Virginia, of

sexual assault. Fairfax denied the allegations and subsequently sued CBS Corporation and

CBS Broadcasting, Inc. (collectively, CBS) for defamation and intentional infliction of

emotional distress. The district court granted CBS’s motion to dismiss the complaint in its

entirety but denied CBS’s motion for attorney’s fees and costs. The parties now appeal,

and we affirm the district court in both respects. Specifically, Fairfax’s complaint fails to

plausibly allege that CBS made the allegedly defamatory statements with knowledge or

reckless disregard of their falsity, as required to state a claim for defamation of a public

official. And the relevant fee-shifting statute by its plain terms is discretionary, not

mandatory or presumptive. We therefore must affirm.

                                            I.

       The following facts, taken from Fairfax’s amended complaint and the CBS

broadcasts referenced therein, are assumed to be true for purposes of this appeal. See E.I.

du Pont de Nemours and Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011).

       National attention turned to Virginia Lieutenant Governor Justin Fairfax in February

2019, when it appeared that Virginia Governor Ralph Northam might resign after an

offensive photograph from his medical school yearbook surfaced. Under Virginia law, the

lieutenant governor replaces a sitting governor who resigns. Va. Const. art. V, § 16.

       Shortly after the Northam photo surfaced, a news website published a private

Facebook message written by Vanessa Tyson, alleging that someone poised to receive a

                                             3
“VERY BIG promotion” in Virginia had sexually assaulted her at the 2004 Democratic

National Convention. J.A. 72. National mainstream media outlets reported the allegation

the next day, including The Washington Post, which noted that it could not corroborate

Tyson’s allegation. On February 6, Tyson issued a public statement asserting that Fairfax

was the man who sexually assaulted her in 2004. She alleged that what began as a

consensual encounter turned into sexual assault when Fairfax forced her to perform a sex

act against her will. Tyson called for Fairfax to resign his position as lieutenant governor

and for the Virginia General Assembly to conduct a hearing into the matter.

       Two days later, Meredith Watson publicly alleged that Fairfax raped her in 2000

while they were undergraduate students at Duke University. Watson subsequently added

that a Duke athlete had raped her during the 1998–1999 academic year and a Duke official

had discouraged her from reporting it. According to Watson, at a campus party later in

2000 she asked Fairfax why he assaulted her, to which he responded, “I knew that because

of what happened to you last year, you’d be too afraid to say anything.” J.A. 82. Watson

also called for hearings to investigate Fairfax’s conduct.

       Fairfax adamantly denied both women’s allegations. Although he admitted that

both sexual encounters occurred, he claimed they were entirely consensual and he did not

force either woman to do anything. Needless to say, the allegations and Fairfax’s response

generated significant publicity.

       The day Watson’s story broke, Ed O’Keefe, a CBS News Political Correspondent,

was in contact with Fairfax’s spokesperson. The spokesperson sent O’Keefe a list of names

and phone numbers, saying “Please Ed call these Duke grads.” O’Keefe responded: “We

                                             4
are calling the friends and nobody is answering. Urge them to call back.” J.A. 85. O’Keefe

also noted that one of the individuals was apparently an attorney for CBS. Over the

following days and weeks, CBS reporting staff were in regular contact with Fairfax’s

spokesperson and were highly responsive to her outreach. After learning that CBS

intended to broadcast interviews with Tyson and Watson, Fairfax’s spokesperson contacted

CBS journalist Gayle King, urging her to ask Watson questions such as, “What exactly

happen[ed] that day, where, when, did you see anyone else on your way in or out?” and

“Why are you willing to speak in public but not speak to the Durham police/DA regarding

two rape allegations[?]” J.A. 92–93.

       On April 1 and 2, CBS This Morning aired its interviews with Tyson and Watson,

who were interviewed separately by host Gayle King. The April 1 broadcast featured

Tyson’s interview, during which she described in detail her allegation that Fairfax sexually

assaulted her in his hotel room in 2004. King posed questions throughout the interview,

including asking Tyson why she did not report the incident. Immediately after the recorded

interview segments, King read from a statement Fairfax had given CBS denying the

allegations. King directed viewers to Fairfax’s full statement on CBS’s website and stated,

“[w]e are hoping that Lieutenant Governor Fairfax will speak to us at some point.” J.A.

145. Then King and her co-hosts shared their reactions to the interview, saying among

other things, “I felt at some point it’s almost like she’s going back to the moment that she

believed”; “[s]omething clearly changed when she was walking . . . through what

transpired”; and “[y]eah, feels like she was forced.” J.A. 139–140. The co-hosts also

observed, “that pain has stuck with them about how they felt in that moment and how it

                                             5
has affected them now for decades” and “we have now seen example after example of how

it is as real as if it happened yesterday.” J.A. 145–146.

       The April 2 broadcast featured Watson’s interview, in which she recounted her

allegation that Fairfax raped her in a dorm room at Duke University in 2000 and later told

her that he had done so because he knew, based on the sexual assault she suffered the

previous year, that she would be too afraid to do anything about it. King again posed

questions throughout the interview, including asking Watson about reports regarding her

personal life that implicated her credibility. After the interview segments, King read from

a statement Fairfax provided CBS denying the allegations. King also reported that,

according to his spokesperson, Fairfax had taken a polygraph test that supported his

denials. Regarding Watson’s allegations about the Duke athlete, King reported that the

athlete denied the allegations and Duke claimed to have first learned of them in February

2019. King noted that both Tyson and Watson sought a legislative hearing instead of a

criminal investigation because they claimed investigation results could be kept private,

whereas a hearing would be public.

       In July 2019, Fairfax issued a public letter to a district attorney in North Carolina,

alleging for the first time the existence of an eyewitness to the events underlying Watson’s

allegations. Shortly thereafter, Fairfax demanded that CBS retract the interviews, and CBS

refused.

       Fairfax then sued CBS in district court, asserting defamation and intentional

infliction of emotional distress under Virginia law. CBS moved to dismiss the complaint

for failure to state a claim and sought attorney’s fees and costs. The district court granted

                                             6
the motion to dismiss and denied the motion for fees. Both parties appealed, and we have

jurisdiction pursuant to 28 U.S.C. § 1291.

                                           II.

       “We review de novo the grant of a motion to dismiss for failure to state a claim,”

applying the same standards as the district court. Garnett v. Remedi Seniorcare of Va.,

LLC, 892 F.3d 140, 142 (4th Cir. 2018) (internal quotation marks omitted). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R.

Civ. P. 12(b)(6). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Conclusory statements and facts “merely

consistent with a defendant’s liability” do not suffice to carry a complaint over “the line

between possibility and plausibility.”     Id. (quoting Twombly, 550 U.S. at 557).          In

evaluating a complaint at this stage, a court also may consider documents integral to and

relied upon in the complaint, such as the two CBS This Morning broadcasts at issue here,

so long as the plaintiff does not question their authenticity, which Fairfax does not. Phillips

v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       To state a claim for defamation under Virginia law, a plaintiff must plead

(1) publication of (2) an actionable statement—that is, a statement that is both false and

defamatory—with (3) the requisite intent. Schaecher v. Bouffault, 772 S.E.2d 589, 594

(Va. 2015) (quoting Tharpe v. Saunders, 737 S.E.2d 890, 892 (Va. 2013)); see also Va.

                                                 7
Citizens Def. League v. Couric, 910 F.3d 780, 783 (4th Cir. 2018). The necessary intent

“depends, in part, on whether a plaintiff is a public or private figure.” Jackson v. Hartig,

645 S.E.2d 303, 308 (Va. 2007); see also Gertz v. Robert Welch, Inc., 418 U.S. 323, 344–

347 (1974); Curtis Pub. Co. v. Butts, 388 U.S. 130, 134 (1967); New York Times Co. v.

Sullivan, 376 U.S. 254, 279–280 (1964). Because Fairfax is admittedly a public official,

he may seek redress for the allegedly defamatory statements only if CBS published the

statements with “actual malice.” New York Times, 376 U.S. at 279–280. “Actual malice”

is a legal term of art; in this context, it does not mean ill will or intent to injure but rather

that the defendant made the defamatory statement “with knowledge that it was false or with

reckless disregard of whether it was false or not.” Id.; see also Harte-Hanks Commc’ns,

Inc. v. Connaughton, 491 U.S. 657, 666 (1989).

       The freedom of speech guaranteed by the First and Fourteenth Amendments

requires this heightened intent standard in defamation actions brought by public officials,

the Supreme Court has reasoned, “to insure the ascertainment and publication of the truth

about public affairs.” St. Amant v. Thompson, 390 U.S. 727, 732 (1968); see also CACI

Premier Tech., Inc. v. Rhodes, 536 F.3d 280, 293 (4th Cir. 2008). Defamatory falsehoods

are of no social value, yet we must tolerate and even shield some erroneous publications in

the realm of public affairs because “the stake of the people in public business and the

conduct of public officials is so great that neither the defense of truth nor the standard of

ordinary care would protect against self-censorship and thus adequately implement First

Amendment policies.” St. Amant, 390 U.S. at 731–732; see also New York Times, 376 U.S.

at 279 (“A rule compelling the critic of official conduct to guarantee the truth of all his

                                               8
factual assertions—and to do so on pain of libel judgments virtually unlimited in amount—

leads to . . . ‘self-censorship.’”); Ryan v. Brooks, 634 F.2d 726, 733 (4th Cir. 1980). This

rule “protects the paramount public interest in a free flow of information to the people

concerning public officials,” and “anything which might touch on an official’s fitness for

office is relevant,” even though it may also concern “the official’s private character.”

Garrison v. Louisiana, 379 U.S. 64, 77 (1964); see also Gertz, 418 U.S. at 344–345

(“[S]ociety’s interest in the officers of government is not strictly limited to the formal

discharge of official duties.”).

       Only a knowing or reckless falsehood, therefore, will provide grounds for a public

official to seek compensation for defamation. Accordingly, “[a]ctual malice is a subjective

standard.” Reuber v. Food Chem. News, Inc., 925 F.2d 703, 714 (4th Cir. 1991) (en banc);

see also Horne v. WTVR, LLC, 893 F.3d 201, 211 (4th Cir. 2018). A plaintiff must prove

that the defendant published the statement despite actually knowing it was false or

harboring “a ‘high degree of awareness of . . . probable falsity.’” Reuber, 925 F.2d at 714

(alteration in original) (quoting Garrison, 379 U.S. at 74). This standard “requires ‘much

more than a failure to exercise ordinary care.’” Hatfill v. New York Times Co., 532 F.3d

312, 325 (4th Cir. 2008) (quoting Ryan, 634 F.2d at 732). Recklessness “is not measured

by whether a reasonably prudent man would have published, or would have investigated

before publishing.” St. Amant, 390 U.S. at 731; see also CACI Premier Tech., 536 F.3d at

300. Rather, a plaintiff must prove that “the defendant in fact entertained serious doubts

as to the truth of his publication.” St. Amant, 390 U.S. at 731. Of course, here we review

a motion to dismiss; the evidence is not yet in. We accordingly must evaluate whether

                                             9
Fairfax in his amended complaint alleged facts that, if proven, create a plausible inference

that CBS aired the broadcasts with knowledge or reckless disregard of their falsity. See

Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 377 (4th Cir. 2012)

(“[T]he usual standards of notice pleading apply in defamation cases.” (quoting Hatfill,

416 F.3d at 329)); cf. Harte-Hanks, 491 U.S. at 668 (“[A] plaintiff is entitled to prove the

defendant’s state of mind through circumstantial evidence.”).

       Fairfax does not allege that CBS broadcast the April 1 and 2 programs actually

knowing that either Tyson’s or Watson’s allegation of sexual assault was false. To plead

actual malice, therefore, Fairfax must plausibly allege that CBS aired the broadcasts with

a “high degree of awareness” that Fairfax likely did not sexually assault Tyson or Watson.

Garrison, 379 U.S. at 74; see also Hatfill, 532 F.3d at 325. Fairfax attempts to meet this

standard with allegations intended to show that CBS failed to investigate the women’s

accounts despite reason to question their credibility. “Failure to investigate does not in

itself establish bad faith.” St. Amant, 390 U.S. at 733; see also Harte-Hanks, 491 U.S. at

688 (“[F]ailure to investigate before publishing, even when a reasonably prudent person

would have done so, is not sufficient to establish reckless disregard.”). However, failure

to investigate before reporting a third party’s allegations can be reckless “where there are

obvious reasons to doubt the veracity of the informant or the accuracy of his reports.”

Harte-Hanks, 491 U.S. at 688 (quoting St. Amant, 390 U.S. at 732); see also id. at 692

(“Although failure to investigate will not alone support a finding of actual malice, the

purposeful avoidance of the truth is in a different category.” (internal citation omitted));

CACI Premier Tech., 536 F.3d at 300.

                                            10
       Fairfax claims CBS had obvious reasons to doubt Tyson’s and Watson’s veracity

and yet failed to investigate their accusations or shielded itself from the truth. But the

amended complaint fails to allege facts that make these contentions plausible. As to

Tyson’s credibility, Fairfax alleges CBS knew that: Tyson had spoken publicly about

another experience with sexual assault but had never previously mentioned Fairfax;

Tyson’s story was politically motivated; and The Washington Post was initially unable to

corroborate Tyson’s allegation. Tyson’s previous reticence to publicly report the encounter

with Fairfax, and her alleged political motivation for disclosing when she did, do not make

her allegations so obviously doubtful that CBS was reckless in reporting them. As we have

observed, self-interest and politics “motivate[] many news sources; if dealing with such

persons were to constitute evidence of actual malice on the part of a reporter, much

newsgathering would be severely chilled.” Reuber, 925 F.2d at 715. That The Washington

Post could not initially corroborate Tyson’s story because she had not told anyone what

happened similarly does not suggest that, months later, CBS actually held serious doubts

about her veracity. Indeed, Fairfax himself confirmed to CBS that this sexual encounter

with Tyson occurred, albeit consensually.

       Regarding Watson’s account, Fairfax alleges: King did not ask Watson the

interview questions provided by Fairfax’s spokesperson; O’Keefe did not get information

from the Duke friends whom Fairfax’s spokesperson identified, including the CBS lawyer

on the list; CBS knew Duke University denied being aware before February 2019 of

Watson’s allegation of rape by a Duke athlete; and CBS knew that Watson (and Tyson)

wanted a public hearing instead of a law enforcement investigation. These allegations do

                                            11
not raise an inference that CBS “entertained serious doubts as to the truth” of Watson’s

accusation or deliberately attempted to avoid learning the truth. St. Amant, 390 U.S. at

731. Fairfax alleges that CBS reporting staff were “in regular touch” with his spokesperson

and “highly responsive to her outreach.” J.A. 106. He alleges that O’Keefe told the

spokesperson CBS had attempted to contact the individuals Fairfax identified and asked

Fairfax and his team to urge those individuals to speak with CBS reporters. The interview

demonstrates that King questioned Watson (and Tyson) about her version of events,

including questions probing her veracity and motivations.           In the broadcasts, King

explicitly noted that both women called for a public hearing instead of an investigation and

that Duke denied knowing about Watson’s allegation regarding the Duke athlete when she

was a student, although she claimed to have reported it to a Duke official at the time. These

are not the actions of reporters avoiding the truth so as to present a story they believe to be

false.

         Fairfax places great emphasis on the list of Duke friends his spokesperson supplied

CBS and the suggestion that King should ask Watson whether she saw “anyone else on

[her] way in or out” the evening of the alleged assault. According to Fairfax, the eyewitness

to his encounter with Watson was on the list provided to CBS, and the CBS attorney on the

list was aware of the eyewitness. If CBS had interviewed either person or had asked

Watson whether anyone else was present during the alleged assault, Fairfax claims CBS

would have discovered the truth. Critically, however, Fairfax did not disclose the existence

of the eyewitness until July, months after CBS broadcast Watson’s interview. Nor does he

allege that the journalists responsible for the CBS This Morning broadcast knew about the

                                              12
eyewitness from any other source. See New York Times, 376 U.S. at 287 (“[T]he state of

mind required for actual malice would have to be brought home to the persons in the Times’

organization having responsibility for the publication of the [allegedly defamatory]

advertisement.”). He therefore has not alleged that CBS had any reason, at the time of the

alleged defamatory statements, to believe that an eyewitness existed or to understand the

significance of asking whether Watson saw anyone else that evening. This is not a case

like Harte-Hanks, where journalists failed to make any effort to interview a known key

witness to the event that was the subject of the report. See 491 U.S. at 682, 692. To the

contrary, Fairfax has alleged that he revealed the existence of an eyewitness for the first

time after the CBS broadcast. We cannot infer any bad faith on the part of CBS for failing

to more vigorously pursue a third party for information when, at the time of the broadcast,

it had no reason to believe that third party witnessed the relevant event.

       Nor does CBS’s alleged refusal to correct or retract its story after Fairfax’s

subsequent revelation push his actual malice claim over the line of plausibility. The actual

malice standard requires that “the defendant had a particular, subjective state of mind at

the time the statements were made.” Horne, 893 F.3d at 211; see New York Times, 376

U.S. at 286 (assessing malice “at the time of the publication”). CBS’s alleged post-

publication conduct here is not probative of its state of mind at the time of publication,

before it was aware of the alleged eyewitness.

       Finally, Fairfax also alleges: CBS did not inform him about the interviews or request

his response to them; CBS had motive to show itself sympathetic to allegations of sexual

assault after CBS personalities had been accused of sexual misconduct; and CBS

                                             13
“resurrected” the stories two months after the allegations were first made. Even considered

together with the aforementioned allegations, these assertions fail to support Fairfax’s

claim of actual malice. As the broadcasts show, CBS received a formal statement from

Fairfax denying Tyson’s and Watsons’ accusations—King communicated Fairfax’s denial

and quoted from his statement at multiple points during the two broadcasts. CBS’s alleged

failure to more specifically inform Fairfax about the interviews accordingly does not

suggest CBS was attempting to avoid learning or communicating the truth. As for CBS’s

alleged motive to salvage its own reputation, a news organization’s “motive in publishing

a story . . . cannot provide a sufficient basis for finding actual malice.” Harte-Hanks, 491

U.S. at 665; see also Reuber, 925 F.2d at 716 (“[E]vidence of a defendant [publishing]

material to increase its profits does not suffice to prove actual malice.”). Even accepting

as true that CBS had a self-serving motive in pursuing the story—and accepting that motive

can be relevant to the actual malice inquiry, see Harte-Hanks, 491 U.S. at 668—that does

not support an inference that CBS seriously doubted the truth of the women’s accusations

against Fairfax. Nor does the fact that CBS broadcast the exclusive interviews two months

after the initial allegations at all suggest CBS acted with a “high degree of awareness of

[the accusations’] probable falsity.” Hatfill, 532 F.3d at 324 (quoting Reuber, 925 F.2d at

714); see also Garrison, 379 U.S. at 74.

       At bottom, the factual allegations in Fairfax’s amended complaint fall considerably

short of plausibly alleging that CBS broadcast its April 1 and 2 CBS This Morning

programs despite entertaining “serious doubts as to the truth” of those broadcasts. St.

Amant, 390 U.S. at 731. Fairfax vigorously disputes the accusations made by Tyson and

                                            14
Watson, and we express no opinion on the truth or falsity of their claims. But even

accepting Fairfax’s version of events, he has alleged nothing to suggest that CBS reported

the women’s stories with knowledge or reckless disregard of their falsity. Fairfax must be

content with “[t]he first remedy of any victim of defamation”—efforts to contradict and

counteract the allegedly false accusations—and the “significantly greater access to the

channels of effective communication” afforded him as a public official. Gertz, 418 U.S. at

344.

       Because Fairfax has not sufficiently alleged actual malice, he has failed to state a

claim for defamation and we need not consider the other elements of this cause of action,

including defamatory meaning. And as Fairfax acknowledges, our analysis of his failure

to sufficiently plead actual malice applies equally to his claim for intentional infliction of

emotional distress. See Russo v. White, 400 S.E. 2d 160, 162 (Va. 1991) (listing the

elements of a claim for intentional infliction of emotional distress in the absence of a

“tactile tort”); Hatfill, 532 F.3d at 325–326; cf. Harte-Hanks, 491 U.S. at 667; Hustler

Mag., Inc. v. Falwell, 485 U.S. 46, 56 (1988).

                                           III.

       We turn now to CBS’s cross-appeal of the district court’s denial of its request for

attorney’s fees. The district court held that CBS sufficiently established its entitlement to

statutory immunity under Virginia Code Ann. § 8.01-223.2, Virginia’s anti-SLAPP

(strategic lawsuit against public participation) statute. Generally speaking, anti-SLAPP

statutes aim to weed out and deter lawsuits brought for the improper purpose of harassing

individuals who are exercising their protected right to freedom of speech. See Henry v.

                                             15
Lake Charles Am. Press, LLC., 566 F.3d 164, 169 (5th Cir. 2009). Virginia’s statute

provides, among other things, that “[a]ny person who has a suit against him dismissed or

[a subpoena quashed] pursuant to the immunity provided by this section may be awarded

reasonable attorney fees and costs.” Va. Code Ann. § 8.01-223.2(B). The district court

reasoned that an award pursuant to this provision is permissive, not mandatory or

presumptive, and denied CBS’s fee request because Fairfax’s allegations were not

frivolous or made in bad faith. CBS appeals only the district court’s interpretation of the

statute, a legal question we review de novo. See Brown & Pipkins, LLC v. Serv. Emps.

Int’l Union, 846 F.3d 716, 729 (4th Cir. 2017).

      The Supreme Court of Virginia has not interpreted Section 8.01-223.2(B), so we

must apply state law to predict how that court would rule. See Wells v. Liddy, 186 F.3d

505, 527–528 (4th Cir. 1999). When interpreting statutes, the Supreme Court of Virginia

has instructed that the intent of the legislature “must be gathered from the words used,

unless a literal construction would involve a manifest absurdity.”              Chase v.

DaimlerChrysler Corp., 587 S.E.2d 521, 522 (Va. 2003) (internal quotation marks

omitted). Thus, “[w]hen the language in a statute is clear and unambiguous, [the court is]

bound by the plain meaning of that language.” Cummings v. Fulghum, 540 S.E.2d 494,

496 (Va. 2001).

      Section 8.01-223.2(B) states that a prevailing defendant “may” be awarded

attorney’s fees, and the Supreme Court of Virginia has consistently treated the word “may”

as “prima facie permissive, importing discretion.” Harper v. Va. Dept. of Tax’n, 462

S.E.2d 892, 898 (Va. 1995) (internal quotation marks omitted); see also AME Fin. Corp.

                                            16
v. Kiritsis, 707 S.E.2d 820, 824 (Va. 2011) (“[U]se of the word ‘may,’ as opposed to ‘shall’

. . . evidences . . . discretion to grant or refuse the defendant’s motion . . . .”); Spindel v.

Jamison, 103 S.E.2d 205, 208 (Va. 1958) (“The word ‘may’ should not be construed to

mean ‘must’ or ‘shall,’ unless the clear intention of the legislature demands it.”); cf.

Agbapuruonwu v. NBC Subsidiary (WRC-TV), LLC, 821 Fed. App. 234, 242 (4th Cir.

2020) (per curiam) (reasoning that “[t]he word ‘may’ [in Section 8.01-223.2(B)] means

just what it says: that a court has discretion to award (or not to award) attorney’s fees”

(internal quotation marks omitted)). By contrast, in other statutes the Virginia legislature

had made an attorney’s fee award mandatory through use of the word “shall.” See, e.g.,

Va. Code Ann. §§ 2.2-4030(A), 9.1-704(B). And, of course, the legislature used the word

“shall” in the immunity provision of Section 8.01-223.2(A), immediately preceding the

provision at issue here. All this convinces us, in accordance with the plain meaning of the

word “may,” that Section 8.01-223.2(B) is permissive, authorizing the court to award fees

in its discretion.

       CBS contends that although Section 8.01-223.2(B) is not mandatory, we should

construe it to create a presumption in favor of awarding attorney’s fees to a prevailing

defendant. CBS summons nothing in Virginia law to support a presumption but instead

relies on judicial interpretation of D.C.’s anti-SLAPP law, which differs from Virginia’s

law in two important respects.

       First, the attorney’s fees provision of D.C.’s anti-SLAPP law provides that a court

“may award” fees to a prevailing defendant but “may award” fees to a prevailing plaintiff

“only if the court finds that [the] motion [to dismiss or quash] is frivolous or is solely

                                              17
intended to cause unnecessary delay.” D.C. Code § 16-5504. The D.C. Court of Appeals

relied on this contrast between prevailing defendants and plaintiffs in deciding that a

prevailing defendant is presumptively entitled to fees unless special circumstances render

a fee award unjust. Doe v. Burke, 133 A.3d 569, 573–575 (D.C. 2016). Virginia’s law

does not include any contrasting reference to fee awards authorized only upon a finding of

frivolousness or bad faith.

       Second, the D.C. fee statute applies only to special motions to quash or dismiss at a

preliminary stage of the litigation. See D.C. Code §§ 16-5502, 16-5503. By contrast, the

Virginia fee statute authorizes an award whenever a suit is dismissed pursuant to anti-

SLAPP immunity, whether at the threshold, at summary judgment, or after a trial on the

merits. The appropriateness of a fee award may vary significantly across the timeline of a

lawsuit, and reading a presumption into the statute would restrict the court’s discretion to

distinguish between differing circumstances.

       CBS’s comparison to Title VII similarly fails to support its cause. Although a

prevailing Title VII plaintiff is presumptively entitled to recover attorney’s fees, a

prevailing defendant may recover fees only if the plaintiff’s action “was frivolous,

unreasonable, or groundless.”      Fox v. Vice, 563 U.S. 826, 833 (2011) (quoting

Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)). A defamation defendant

entitled to anti-SLAPP immunity under Virginia law is not in the same position as a

prevailing Title VII plaintiff.

       Seeing no reason to embellish the plain language of Virginia’s statute, we conclude

that Section 8.01-223.2(B) permits, but does not require, a court to award attorney’s fees

                                            18
to a prevailing defendant and does not create a presumption in favor of a fee award. We

therefore affirm the district court’s exercise of its discretion in denying CBS’s motion for

fees.

                                       *     *     *

        For the foregoing reasons, the judgment of the district court in these consolidated

appeals is

                                                                              AFFIRMED.




                                            19